DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-16 are pending.  Applicant’s previous election of Group I, claims 1-2, 5, and 15 and the following species still applies and claims 4 (non-elected species) and 6-14 and 16 (non-elected invention) remain withdrawn.

    PNG
    media_image1.png
    448
    833
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 5, 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 1 recites curl and flaw properties that are only enabled in the present application with respect to the present examples which use particular types and amounts of materials for the substrate, hard coat layer, and antifouling layer, at particular thicknesses, all of which are far narrower in the examples than the corresponding scope of the present claims.  The claims broadly recite the material used to form the substrate (without a Markush group).  The claims also broadly recite the type of epoxy siloxane (without any limitation on the type/amount of epoxy groups or the structure of the polysiloxane, e.g., polysilsesquioxane).  The claims also broadly recite the type and amount of crosslinking agent.  The claims also broadly recite the type of fluorine substituted silsesquioxane (in terms of type and amount of fluorine group).  The claims also do not recite any limitation at all regarding the thicknesses of the above layers.  Also, there is no guidance in the present specification regarding enabling the claimed properties for the full scope of the present claims.  The amount of experimentation required to enable the claimed properties with the full scope of the present claims is unreasonable and undue.  The claims would not need to be amended to match the scope of the present examples, but the above discussed broad aspects of the claims would have to be narrowed (e.g., via numeric ranges and/or Markush groups) so that the disclosure is “commensurately” enabling with respect to the full scope of the claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon applying the Wands factors to claim 1, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of materials in each layer relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amount of materials for each layer without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and amounts of materials for each layer without any corresponding direction provided for achieving the claimed properties with the broader types and amount of materials for each layer as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  

Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 5, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a curl amount without any methodology regarding how the property is measured (e.g., what temperature and humidity? Is the film bent around a 5 mm radius/diameter rod to see if it breaks? Is the film left to curl due to temperature/humidity changes? Etc.), such that it is unclear how to measure for this property to test for infringement.
Claim 1 recites a flaw property without any methodology regarding how the property is measured (e.g., what qualifies as a “flaw?”  How is it observed?  Over what surface area is it observed?  What type of steel wool? Etc.), such that it is unclear how to measure for this property to test for infringement.
Claim 1 recites an amount in parts of the epoxy siloxane with respect to the total weight of the composition such that it is unclear if the total weight is set to 100 or not (if not, then the parts by weight range is effectively meaningless because the total weight could be set to any value).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (U.S. 2020/0079910) in view of Noguchi et al. (U.S. 2009/0029151) in view of Hiroshi (JP 2005-249982, see machine translation), in view of the San-Aid NPL document (2006).
Regarding claims 1-2, 5, 15 Shibamoto discloses a hard coat layer provided on a substrate that is cured via a combination of cationic photo and thermal initiators as in claims 1 and 5 (see abstract, [0162], [0177]).  The hard coat layer also includes an epoxy silsesquioxane ([0069]) as in claim 2, and an alicyclic epoxy crosslinking agent, as in claim 1, that overlaps the elected species ([0186], formula i-1) and claim 15.  The amount of epoxy silsesquioxane overlaps the claimed range ([0198], there may be a 50/50 wt ratio of epoxy silsesquioxane to other curable compounds, e.g., the above crosslinking agent, which overlaps the claimed range even before accounting for the amount of other ingredients in the composition, e.g., the initiators, which would result in even more overlap).
Shibamoto does not disclose that an antifouling layer is provided on the hard coat layer.  However, Noguchi is also directed to laminates comprising a hard coat layer on a substrate and teaches that the hard coat layer may be followed by an antifouling layer to prevent fouling (see abstract, [0101]).  Thus, it would have been obvious to have provided an antifouling layer over the hard coat layer of Shibamoto as taught by Noguchi in order to prevent fouling.
Modified Shibamoto does not disclose that the antifouling layer comprises a silsesquioxane.  However, Hiroshi is also directed to antifouling coatings and discloses that a fluorinated silsesquioxane coating (e.g., formed of perfluorooctyltriethoxysilane, as in the present examples) provides high antifouling properties ([0065]-[0084])).  Thus, it would have been obvious to have used the fluorinated polysilsesquixoane coating of Hiroshi as the general antifouling coating called for in modified Shibamoto (via Noguchi) because the silsesquioxane material is disclosed as providing the desired functionality (i.e., high antifouling properties).
Modified Shibamoto does not explicitly disclose the elected sulfonium salt, however, aryl sulfonium salts based on hexafluoroantimonate (generic to the elected species) are disclosed as the thermal cationic initiator and the “San-Aid Si” series of compounds are suggested ([0171]-[0172]), e.g., San Aid Si-60L which seems very similar to the elected species of San Aid 60 (San Aid 60 corresponds to the elected species based on [0152] of the present PGPub).  Although Si-60 is not explicitly disclosed (only Si-60L), the San Aid NPL document shows that Si-60 (the elected species) was amongst the San-Aid Si series of aromatic sulfonium salts generally called for in Shibamoto and provides low temperature curing capabilities (see the graph in the NPL document which includes both the 60 and 60L San-Aid products).  Thus, it would have been obvious to have used the Si-60 San Aid product (i.e., the elected species) as the thermal initiator in modified Shibamoto because Shibamoto suggests that type of initiator generally and the NPL document teaches that such compounds provide low temperature curing.
Shibamoto also discloses that the substrate may be of an overlapping material and thickness as in the present application ([0210], [0216]) and the hard coat layer may be of an overlapping thickness ([0050]) compared to the present application.
Modified Shibamoto does not disclose the claimed curl and flaw properties, but discloses substrate, hard coat, and antifouling layers based on materials that overlap the materials and amounts used in the present application for the substrate, hard coat layer, and antifouling layer and thus these overlapping embodiments of modified Shibamoto would inherently have the same curl and flaw properties as the corresponding embodiments in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the above references are being combined using hindsight but is ignoring the motivation provided by the references themselves.
Applicant argues that the references do not recognized that the claimed invention has various beneficial properties.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
In the context of unexpected results, this is not persuasive because the claims are not commensurate in scope with the cited data in terms of the type and amount of materials in each layer and the thickness of each layer being claimed (which are much broader in the claims than in the examples).  
Remarks related to Meuler are moot based on the rejection above.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787